Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered September 30, 2004, which granted plaintiffs motion for summary judgment as to liability on his Labor Law § 240 (1) claim, and denied defendant’s cross motion for summary judgment insofar as it sought dismissal of plaintiff’s Labor Law § 240 (1) and § 241 (6) claims, unanimously affirmed, without costs.
There is no dispute that plaintiff, while engaged in performing contracted-for renovations and alterations on defendant’s premises, fell from an inadequately secured ladder. While plaintiff may not have been performing his assigned duties at the time of the accident, he was helping coworkers with other renovation related work on defendant’s premises, and thus should not be deprived of the protection of Labor Law § 240 (1) or § 241 (6) (see Calaway v Metro Roofing & Sheet Metal Works, 284 AD2d 285 [2001]; Reeves v Red Wing Co., 139 AD2d 935 [1988]).
We have reviewed defendant’s remaining arguments and find them unavailing. Concur—Buckley, P.J., Tom, Andrias, Sullivan and Malone, JJ.